PER CURIAM.
The trial court, relying upon the opinion of the Second District in Foley v. Morris, 325 So.2d 37 (Fla.2d DCA 1976), entered summary final judgment in favor of appel-lees. Thereafter, the Florida Supreme Court reversed the decision of the District Court. Foley v. Morris, 339 So.2d 215 (Fla.1976). The statute of limitations defense which was the basis for the summary judgment below is no longer tenable.
REVERSED and REMANDED with instructions that the summary final judgment be vacated.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.